Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Claims 7-11 and 14-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/12/2021.
Applicant’s election without traverse of group 1, claim 1-6, and 12-13 in the reply filed on 2/12/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalton (US Pub No. 2003/0209537) in view of Iida 1 (US Pub No. 2012/0097205)
Regarding Claim 1, Dalton et al. teaches a thermoelectric conversion material [0218, matrix material is a material that is thermoelectric] formed of a sintered body containing magnesium silicide as a main component [0263-0265], the thermoelectric conversion material comprising a 5 to 99 wt% of aluminum oxide [0264, 0261-0267] overlapping the claimed range of 0.5 mass% or more and 10 mass% or less of aluminum oxide,
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
wherein the aluminum oxide is distributed at a crystal grain boundary of the magnesium silicide [0263-0267, since “at” is a broad term, and the aluminum oxide is part of the thermoelectric material of Dalton et al. which comprises Mg, Si, Al, and O; it would be expected that the aluminum oxide is at a boundary of the magnesium silicide]
Although Dalton et al. does not explicitly teaches the claimed compound, Dalton et al. teaches a finite number of thermoelectric conversion materials; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to have selected the desired thermoelectric material as it is merely the selection of a finite amount of thermoelectric materials recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Dalton et al. does not explicitly teaches a crystal grain boundary of the magnesium silicide.
Iida 1 et al. teaches an MgSi thermoelectric composite material which has crystal grains in a sintered body [Fig. 12, 0183-0184], utilized to provided high thermoelectric conversion performance [0022]
Since Dalton et al. teaches a thermoelectric material comprising a Mg and Si, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the MgSi of Iida 1 et al. in the thermoelectric material of Dalton et al. in order to provide a thermoelectric material with enhanced thermoelectric conversion performance [0022].
Regarding Claim 3, modified Dalton et al. teaches wherein the thermoelectric conversion material is formed of the sintered body of magnesium silicide free of a dopant [0263-0266].
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalton (US Pub No. 2003/0209537) in view of Iida (US Pub No. 2012/0097205) as applied above in addressing claim 1, in further view  of Zhao (J. Mater. Chem. A, 2015, 3, 19774)
Regarding Claim 2, Dalton is replied upon for the reasons given above in claim 1, Dalton is silent on further comprising one or more elements selected from a group consisting of Li, Na, K, B, Ga, In, N, P, As, Sb, Bi, Ag, Cu, and Y, as a dopant.

Since modified Dalton teaches the use of a MgSi based thermoelectric material, it would have been obvious to one of ordinary skill in the art before the filing of the invention to doped the thermoelectric material of modified Dalton et al. with the dopants of Zhao et al. in order to provide higher dc conductivity [page 19777, middle right of page] resulting in enhanced performance of MgSi based thermoelectric material [page 19781, top right of page].
Claim 4-6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalton (US Pub No. 2003/0209537) in view of Iida 2 (US Pub No. 2012/0118343)
Regarding Claim 4, within the combination above, Dalton et al. is silent on further comprising aluminum.
Iida 2 et al. teaches a thermoelectric material MgSi which is doped with Aluminum at an aluminum concentration of at least 0.5 at% [0029], used to provide higher electrical conductivity resulting in improved thermoelectric conversion performance [0024].
Since modified Dalton et al. teaches a thermoelectric material comprising MgSi, it would have been obvious to one of ordinary skill in the art before the filing of the invention to add the aluminum of Iida 2 et al. in the thermoelectric material of modified Dalton et al. in order to provide higher electrical conductivity resulting in improved thermoelectric conversion performance [0024].
Regarding Claim 5, within the combination above, modified Dalton et al. teaches wherein a concentration of aluminum in a crystal grain of the sintered body is at least 0.5 atom% overlapping the claimed 0.005 atom% or more and 0.20 atom% or less.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 6, within the combination above, modified Dalton et al. teaches a concentration of aluminum in a crystal grain of the sintered body is at least 0.5 atom% overlapping the claimed 0.005 atom% or more and 0.20 atom% or less.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Within the combination above, modified Dalton et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Dalton et al., has a reasonable basis to believe that the claimed properties and process in forming the thermoelectric material are inherently possessed by the thermoelectric compound of modified Dalton et al. meeting the limitation of “wherein a concentration of aluminum in a crystal grain of the sintered body is 0.5 atom% or more and 2 atom% or less, the concentration being obtained by analyzing an inside of the crystal grain of the sintered body with SEM-EDX with an acceleration voltage of 3 kV after heating to 600°C in a steam atmosphere under pressure of 200 Pa, retaining at 600°C for 10 minutes, and cooling to 25 °C.” 
The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding Claim 12, Dalton is relied upon for the reasons given above in claim 1, Dalton et al. teaches a thermoelectric conversion element comprising: the thermoelectric conversion material according to claim 1 [See rejection of claim 1]; 
Modified Dalton et al. is silent on electrodes bonded to one surface and another opposite surface of the thermoelectric conversion material, respectively 
Iida 2 et al. teaches a thermoelectric material comprising MgSi between two electrodes [See 1026 and 1025, Fig. 2, 0004, 0044], used to provide higher electrical conductivity resulting in improved thermoelectric conversion performance [0024].
Since modified Dalton et al. teaches a thermometric material comprising MgSi, it would have been obvious to one of ordinary skill in the art before the filing of the invention to provide the thermoelectric material of modified Dalton in the thermoelectric device of Iida 2 et al. as it is merely the selection of a conventional thermoelectric material in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalton (US Pub No. 2003/0209537) in view of Iida 1 (US Pub No. 2012/0097205) as applied above in addressing claim 1,  in further view of Boukai (US Pub No. 2015/0280099)
Regarding Claim 13, Dalton is relied upon for the reasons given above in claim 1, Dalton et al. teaches is silent on thermoelectric conversion module comprising:
the thermoelectric conversion element according to claim 12; and
terminals bonded to the electrodes of the thermoelectric conversion element, respectively.

Since Dalton et al. teaches the use of a thermoelectric material, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the thermoelectric material of modified Dalton et al. as the materials for the thermoelectric elements of Boukai et al. as it is merely the selection of a conventional thermoelectric material in the art and one of ordinary skill would have a reasonable expectation of success in doings.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHAEL Y SUN/Primary Examiner, Art Unit 1726